ORDER DENYING PETITION FOR REHEARING EN BANC
The petition for rehearing en banc in the above case is denied by four of the judges voting in favor of the denial. Three of the judges vote in favor of the rehearing en banc.
LAY, Circuit Judge, joined by HEANEY and STEPHENSON, would grant the petition for rehearing en banc for the following reasons:
The panel’s decision denying standing to an individual consumer under § 4 of the Clayton Act, 15 U.S.C. § 15 (1976), is contrary to the rationale of Chattanooga Foundry & Pipe Works v. City of Atlanta, 203 U.S. 390, 27 S.Ct. 65, 51 L.Ed. 241 (1906) and Pfizer Inc. v. Government of India, 434 U.S. 308, 98 S.Ct. 584, 54 L.Ed.2d 563 (1978). See also Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 485 n.10, 97 S.Ct. 690, 50 L.Ed.2d 701 (1977). The decision is also contrary to several lower federal court decisions. See Cleary v. Chalk, 159 U.S.App.D.C. 415, 419, 488 F.2d 1315, 1319 n.17 (1973), cert. denied, 416 U.S. 938, 94 S.Ct. 1940, 40 L.Ed.2d 289 (1974); Theophil v. Sheller-Globe Corp., 446 F.Supp. 131, 135 (E.D.N.Y.1978); DeGregorio v. Segal, 443 F.Supp. 1257, 1260-61 (E.D.Pa.1978); In re Petroleum Products Antitrust Litigation, 1977-2 Trade Cases (CCH) 1(61,639 (C.D. Cal. Sept. 16, 1977); In re Ampicillin Antitrust Litigation, 1977-1 Trade Cases (CCH) ¶ 61,434 (D.D.C. May 17, 1977). See also L. Sullivan, Antitrust 771 n.3 (1977). The denial of standing to an individual consumer reduces to a nullity the parens patriae provisions of the Antitrust Improvements Act of 1976,15 U.S.C.A. §§ 15c-15h (Supp.1978), which authorize state attorneys general to bring actions on behalf of natural citizens for nonbusiness injuries.1 We also join in the government’s criticism contained in its amicus curiae brief in support of plaintiff’s petition for rehearing:
The panel opinion (si. op. 18-19) appears to have been influenced significantly by the belief that consumer class actions seeking treble damages are anti-competitive. It asserts that such suits are merit-less, yet exact unfair settlements from defendants, especially small businesses, that are unable to bear the costs of a defense. It thus concludes that any pro-competitive impact of these treble damage suits are outweighed by their entrenchment of large enterprises and their potentially ruinous effect on American small business. The panel’s decision, however, reaches beyond its proffered concerns. It excludes all consumer treble damage actions brought under Section 4, not just class action suits. More importantly, it represents a policy judgment beyond the province of the judiciary. The courts are not free to interpret statutory language to support their views of wise economic policy. It is Congress’ pol*1088icy choice which must be implemented and the panel decision frustrates rather than effectuates the Congressional will.
Brief for Government at 9-10.
For the foregoing reasons and those succinctly stated by Judge Larson in his memorandum opinion below, we would grant the petition for rehearing.

. Subsequent legislation indicating the intent of an earlier statute is entitled to great weight in statutory construction. Red Lion Broadcasting Co. v. FCC, 395 U.S. 367, 380-81, 89 S.Ct. 1794, 23 L.Ed.2d 371 (1969).